     Case:19-41314-EJC Doc#:44 Filed:02/26/20 Entered:02/26/20 13:41:00                                           Page:1 of 1


                           UNITED STATES BANKRUPTCY COURT
                                               Southern District of Georgia

In re:                                                                                   Case No.: 19−41314−EJC
Brenda L McMillin,                                                                       Judge: Edward J. Coleman III
       Debtor.
                                                                                         Chapter: 7



                                 ORDER REQUIRING SERVICE BY TRUSTEE

IT IS ORDERED THAT:

1)    TRUSTEE Wendy A. Owens shall mail, on or before March 4, 2020, a copy of Motion to Sell Free and Clear of Liens (Doc. #36),
      Motion to Defer Filing Fee (Doc. #37), and Order and Notice Re: Motion to Sell Free and Clear of Liens and Motion to Defer Filing
      Fee (Doc. #43) to all parties required by the Bankruptcy Code and Rules.
2)    TRUSTEE Wendy A. Owens shall complete and file with the Court a Certificate of Service immediately upon mailing.




                                                                    Edward J. Coleman III
                                                                    United States Bankruptcy Judge
                                                                    125 Bull St, Rm 213
                                                                    P.O. Box 8347
                                                                    Savannah, GA 31412

Dated: February 26, 2020




B−07 [Rev. 02 /20] HKB
